DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  
As to Claim 17,
The phrase “deice” on line 5 contains a typographical issue and it is suggested to state “device.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delbaere et al. (Delbaere) (US 2013/0169270).
As to Claims 1 and 20,
Delbaere discloses a first device for which determination of its position is desired (the device the input shaft must be attached to that is rotating the shaft); and a multi-turn sensor coupled to the first device and configured to provide an output signal representative of the position of the first device, the multi-turn sensor including a multi-turn sensing device comprising: a first shaft (input shaft) having a first rotational axis (Figure 4a), (Paragraph [0072] / note the input shaft is not shown but the shaft goes through driving member 1) , and a second shaft (4) having a second rotational axis that is approximately perpendicular to the first rotational axis (Figure 4a); a first magnet (2) provided at an end of the first shaft (Figure 4 / note that the magnet is provided at a location of the shaft that is an outer extremity of the shaft, and is therefore an end of the shaft in the shaft radial direction / note one reason definition in light of applicant’s disclosure for the term “end” is “The outside or extreme edge or physical limit; a boundary” per https://www.ahdictionary.com/word/search.html?q=end), and a second magnet (9) provided at an end of the second shaft (Figure 4a); a first magnetic sensor (6) provided adjacent the first magnet along the first rotational axis to allow non-contacting sensing of angular position of the first shaft as the first shaft rotates about the first rotational axis (Figure 4a), (Paragraph [0072]), and a second magnetic sensor (7) provided adjacent the second magnet along the second rotational axis to allow non-contacting sensing of angular position of the second shaft as the second shaft rotates about the second rotational axis (Figure 4a), (Paragraph [0072]); and a gear mechanism (note the driving member (1) and the worm gear) configured to couple the first shaft and the second shaft, such that the rotation of the first shaft results in the rotation of the second shaft (Figure 4a), (Paragraph [0072]).
As to Claim 2,
Delbaere discloses the gear mechanism is configured such that one turn of the first shaft results in one turn of the second shaft (Paragraph [0030]).
As to Claim 3,
Delbaere discloses the one turn of the first shaft results in one turn of the first magnet relative to the first magnetic sensor (Paragraphs [0030], [0072]), and the one turn of the second shaft results in one turn of the second magnet relative to the second magnetic sensor(Paragraphs [0030], [0072]).
As to Claim 4,
Delbaere discloses the gear mechanism is configured such that one turn of the first shaft results in less than one turn of the second shaft (Paragraphs [0030],[0035] / note that one 360 degree rotation of the magnet (9) equals n* 360 degrees of rotation of magnet (1), and n in this example is 6, and thus a single turn of n=1 would result in less than a full turn of magnet (9)).
As to Claim 16,
Delbaere discloses a housing (10) configured to house the first and second magnetic sensors, the first and second magnets, the second shaft, and at least a portion of the first shaft (Figure 4a).
As to Claim 17,
Delbaere the first shaft is configured to be coupled to an external part (Figure 4a / note the input shaft must be coupled to an external part as such a part is necessary to rotate the shaft), such that the device is able to measure an angular position of the external part in a current turn with the first magnetic sensor (Paragraph [0072]), and a turn number of the external part with the second magnetic sensor (Paragraph [0072]), such that the device is able to provide information 
As to Claim 18,
Delbaere discloses the gear mechanism includes a threaded portion of the first shaft and a gear wheel configured to engage the threaded portion and turn with the second shaft (Figure 4a).
As to Claim 19,
Delbaere discloses a method for sensing rotational position, the method comprising: sensing an angular position of a first shaft (input shaft) within a given turn of the first shaft about a first rotational axis (Paragraph [0072]), the sensing of the angular position including sensing of an angular position of a first magnet (2) provided at an end of the first shaft with a first magnetic sensor (6) provided adjacent the first magnet along the first rotational axis to allow non-contacting sensing of the angular position of the first shaft (Paragraph [0072]); and determining a turn number of the first shaft with a second shaft (4) that is coupled to the first shaft through a gear mechanism having a second rotational axis that is approximately perpendicular to the first rotational axis (Figures 4a, 6 / note the device determines the overall angle which includes a turn number where for example the 720 degrees in Figure 6 indicates 2 turns), the determining of the turn number including sensing of an angular position of a second magnet (9) provided at an end of the second shaft with a second magnetic sensor provided adjacent the second magnet along the second rotational axis to allow non-contacting sensing of the angular position of the second shaft as the second shaft rotates due to the rotation of the first shaft (Figure 4a), (Paragraph [0072])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Delbaere et al. (Delbaere) (US 2013/0169270).
As to Claim 5,
Delbaere discloses that the rotation of magnet (9) over 360 degrees relates to the rotation of magnet (2) where one 360 degree rotation of magnet (9) corresponds to n*360 degrees of rotation of magnet (2), and that n can be a non-integer number greater than zero (Paragraph [0030]).
Delbaere does not explicitly disclose the gear mechanism is configured such that one turn of the first shaft results in more than one turn of the second shaft.
However, Delbaere reasonably includes any value over 0 for n, which can reasonably includes 0.1-0.9, and it would therefore have been obvious to a person of ordinary skill in the art before the effective filing date to modify Delbaere to optimize the value of n to therefore include using a value for n that is less than 1 but greater than 0 to therefore include the gear mechanism is configured such that one turn of the first shaft results in more than one turn of the second shaft given the above disclosure of Delbaere in order to advantageously be able to provide the ability to detect the absolute position of the input shaft even when it does not complete a full rotation, and because it has been held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Delbaere et al. (Delbaere) (US 2013/0169270)  in view of Rodger et al. (Rodger) (US 2017/0284828).
As to Claim 6,
Delbaere discloses the second magnet includes a bipolar and diametrally magnetized magnet configured to provide variable orthogonal and parallel magnetic fluxes to the respective magnetic sensor (Paragraphs [0030], [0032]).
Delbaere does not disclose the first magnet includes a bipolar and diametrally magnetized magnet configured to provide variable orthogonal and parallel magnetic fluxes to the respective magnetic sensor.
Rodger discloses the first and second magnet each includes a bipolar and diametrally magnetized magnet configured to provide variable orthogonal and parallel magnetic fluxes to the respective magnetic sensor (Paragraph [0018]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Delbaere to include the first magnet includes a bipolar and diametrally magnetized magnet configured to provide variable orthogonal and parallel magnetic fluxes to the respective magnetic sensor given the above disclosure and teaching of Rodger in order to advantageously allow for absolute position sensing from both the first and second sensors to therefore increase the overall angle detection accuracy.
Claims 9, 10, 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Delbaere et al. (Delbaere) (US 2013/0169270)  in view of Thomas et al. (Thomas) (US 2009/0174395).
As to Claims 9, 10, 11, 14, 
Delbaere discloses an interface (connections on the PCB) configured to allow a processor to process output signals from each of the first magnetic sensor and the second magnetic sensor and provide one or more output signals (Figure 6), (Paragraph [0072]).
Delbaere does not disclose an interface configured to process output signals from each of the first magnetic sensor and the second magnetic sensor and provide one or more output signals,  wherein each magnetic sensor or the interface is configured to generate a digital signal representative of the angular position of the respective magnet, the interface configured to convert the digital signal into a corresponding analog signal as the output signal, wherein the interface is configured to generate a common output signal representative of a combination of the output signals of the first and second magnetic sensors, at least the first magnetic sensor and the interface are parts of, or disposed on, an application specific integrated circuit (ASIC).
Thomas discloses an interface configured to process output signals from each of the first magnetic sensor (154) and the second magnetic sensor (156) and provide one or more output signals (Figure 5 / note the signals are combined at the end of the inversion (104)),  wherein each magnetic sensor or the interface is configured to generate a digital signal representative of the angular position of the respective magnet (Paragraphs [0095], [0096]), the interface configured to convert the digital signal into a corresponding analog signal as the output signal (Paragraph [0158]), wherein the interface is configured to generate a common output signal representative of a combination of the output signals of the first and second magnetic sensors (Figures 5,8), at least the first magnetic sensor and the interface are parts of, or disposed on, an application specific integrated circuit (ASIC) (Paragraph [0096] / note the processing device is reasonably an ASIC).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Delbaere to include an interface configured to process output signals from each of the first magnetic sensor and the second magnetic sensor and provide one or more output signals,  wherein each magnetic sensor or the interface is configured to generate a digital signal 
As to Claim 12,
Delbaere in view of Thomas discloses the output signal of the first magnetic sensor is representative of the angular position of the first shaft in a current turn (Paragraph [0072]), and the output signal of the second magnetic sensor is representative of a turn number of the first shaft (Paragraph [0072]), such that the common output signal includes information about the turn number of the first shaft and the angular position of the first shaft in the current turn (Paragraph [0072]).
As to Claim 13,
Delbaere in view of Thomas discloses the interface is configured to generate a device output signal representative of each of the output signals of the first and second magnetic sensors (Figure 6 / note the interface on the PCB must generate a device output signal, in the combination, that is representative of the output signals).
As to Claim 15,
 Delbaere in view of Thomas discloses a shielding layer configured to shield some or all of the ASIC from radiation (Paragraph [0030] / note that the shielding from Delbaere, in the combination, will shield the ASIC from radiation).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Delbaere et al. (Delbaere) (US 2013/0169270)  in view of Rodger et al. (Rodger) (US 2017/0284828) as applied to claim 6 and in further view of BOGOS et al. (BOGOS) (US 2015/0160042).
As to Claims 7 and 8,
Delbaere in view of Rodger does not disclose each of the first magnetic sensor and the second magnetic sensor is configured to operate in quadrature mode, and includes a plurality of Hall-effect sensors, a plurality of magneto-resistive (MR) sensors, or a plurality of giant magnetic resistive (GMR) sensors, each of the first magnetic sensor and the second magnetic sensor includes four sensors positioned in quadrature and configured to operate as sine-cosine sensors.
BOGOS discloses that it is known for a magnetic sensor to configure the sensor to operate in quadrature mode, and includes a plurality of Hall-effect sensors, a plurality of magneto-resistive (MR) sensors, or a plurality of giant magnetic resistive (GMR) sensors (Paragraph [0009]), each of the first magnetic sensor and the second magnetic sensor includes four sensors positioned in quadrature and configured to operate as sine-cosine sensors (Paragraphs [0009], [0063]), (Figures 5A,5B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Delbaere in view of Rodger to include each of the first magnetic sensor and the second magnetic sensor is configured to operate in quadrature mode, and includes a plurality of Hall-effect sensors, a plurality of magneto-resistive (MR) sensors, or a plurality of giant .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2017/0184420 to Schrubbe which discloses an absolute position sensing using a sensor positioned along a shaft, 2) US 2017/0361867 to Lewis et al. which discloses a steering sensor using magnetic sensors to detect rotation, and 3) US 2009/0320613 to Uehira et al. which discloses rotating magnets detected by magnetic sensors that have perpendicular axes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858